UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD and,                               :
BUZZFEED, INC.,                                  :
                                                 :
       Plaintiffs,                               :       Civil Action No.:      19-978 (RC)
                                                 :
       v.                                        :       Re Document Nos.:      10, 11
                                                 :
CENTRAL INTELLIGENCE AGENCY,                     :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

                 DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT;
                 GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       This case is closely related to Leopold v. CIA (“Leopold I”), 380 F. Supp. 3d 14 (D.D.C.

2019), which was decided by this Court less than a year ago. Both cases were brought under the

Freedom of Information Act (“FOIA”) and concern FOIA requests made by journalist Jason

Leopold and Buzzfeed, Inc (together, “Buzzfeed”). The requests in Leopold I and in this

litigation are similar and both seek, generally, Central Intelligence Agency (“CIA” or “the

Agency”) records relating to an alleged covert government program to arm Syrian rebels as well

as CIA records referencing a tweet by President Donald J. Trump that allegedly revealed the

existence of the program. At this stage, this case only concerns the former category of records.

The CIA has moved for summary judgment, arguing, as it did in Leopold I, that it properly

refused to disclose the existence or absence of records relating to the alleged covert program (a

so-called “Glomar response”). Last time, generally, the ACLU sought records of CIA payments

to Syrian rebel groups, and this Court granted summary judgment to the Agency, largely because

even though the President’s tweet had revealed the existence of payments to rebel groups, it had

not revealed that the CIA, specifically, had made them. See id. at 24–26. The key difference this
time around is that Buzzfeed has made its requests broader. Now, instead of asking for records

of CIA payments, they simply seek records of “payments,” without suggesting that the payments

came from the CIA. With the question broadened in this way, it is now implausible for the CIA

to claim that it cannot say one way or another whether it has any records concerning these

payments. Undoubtedly, wherever the payments were coming from, the CIA must have some

intelligence awareness of them. Accordingly, the CIA’s motion is denied, the Plaintiffs’ motion

is granted, and the agency is ordered to search for responsive documents.

                                 I. FACTUAL BACKGROUND

       The facts of Leopold I provide important background for the FOIA request at issue and

for the legal arguments presented by both parties. Accordingly, in recounting the background of

this case, the Court will also review some of the history and the substance of Leopold I.

       On July 19, 2017, the Washington Post published an article describing the Trump

Administration’s termination, a month earlier, of what the article described as a covert CIA

program to arm rebels to the government of Bachar Al-Assad in Syria. Greg Jaffee & Adam

Entous, Trump Ends Covert CIA Program to Arm Anti-Assad Rebels in Syria, a Move Sought by

Moscow, Washington Post, July 19, 2017, Pls.’ Cross Mot. Summ. J. Ex. 1, ECF No. 12-3 at 2–

5; Def.’s Statement of Material Facts (“Def. SMF”) ¶ 2, ECF No. 10-3; Pls.’ Resp. to Def.’s

SMF ¶ 2, ECF No. 11-2. Five days later, the President tweeted from his Twitter account,

@realDonaldTrump, that “[t]he Amazon Washington Post fabricated the facts on my ending

massive, dangerous, and wasteful payments to Syrian rebels fighting Assad.”

@realDonaldTrump, Twitter (July 24, 2017, 7:23 PM), https://twitter.com/realdonaldtrump/

status/889672374458646528. In an interview with the Wall Street Journal the next day, the

President referenced “the story about Syria . . . the other day” and said that it “was a decision




                                                  2
made by people, not me. . . . That was not something that I was involved in, other than they did

come and they suggested. It turns out it’s – a lot of al-Qaida we’re giving these weapons to.”

Excerpts from President Donald Trump’s Interview with the Wall Street Journal, July 25, 2017,

Cross-MSJ Ex. 2, ECF No. 12-3 at 5.

       On September 12, 2017, Buzzfeed submitted to the CIA the FOIA request that would

become the subject of Leopold I. Leopold I, 380 F. Supp. 3d at 19. There were six subparts to

the request. Id. Five sought, generally, “records related to an alleged program of CIA payments

to Syrian rebels fighting the Assad government.” Id. Part four of the request sought “any and all

records that mentions or refers to the July 24, 2017 [tweet] by President Donald Trump.” Id. at

20 (quoting Compl. ¶ 10, Leopold I, 380 F. Supp. 3d 14, ECF No. 1 [hereinafter “Leopold I

Compl.”]). When the CIA failed to respond to the request, Buzzfeed filed suit on October 19,

2017. Id. The parties agreed that the request would be restricted to exclude records produced as

part of the CIA’s response to a similar FOIA case. Id. Then, on February 1, 2018 the parties

informed the Court that “the CIA had issued a Glomar response with respect to the entire request

pursuant to FOIA Exemptions 1 and 3, but that it would be conducting a search for records

responsive to part 4 of the request that referenced the presidential tweet but did not implicate the

alleged covert CIA program. Id. This limited search resulted in the production to Buzzfeed of

two emails, in redacted form. Id. “The CIA moved for summary judgment . . . arguing both that

its Glomar response to the request was valid and that the limited search” was an adequate

response to part four of the request. Id. Buzzfeed filed a cross-motion for summary judgment,

id., arguing “that the CIA’s Glomar response [was] improper because President Trump officially

acknowledged the existence of a covert CIA program of payments to Syrian rebels in his July 24,

2017 tweet,” id. at 22.




                                                 3
       The Court granted summary judgment to the CIA and denied it to Buzzfeed. Id. at 30.

The Court found first, “that the tweet alone [was] not sufficiently precise to constitute an official

acknowledgment of a CIA program of payments to Syrian rebels.” Id. at 24. Assuming the

tweet had officially acknowledged some program, it made no mention of the CIA. See id. at 24

& n.3. Although the Jaffee and Entous article alleging a covert CIA program had come out a few

days prior, the tweet did not reference the Jaffee and Entous article specifically, and it suggested

that the Washington Post had gotten the facts wrong. Id. at 24–25. “[T]he President’s

characterization of the facts in the article as ‘fabricated’ negates any inference that can be drawn

from it as to the source of the payments,” the Court said, and Buzzfeed recognized that the

Department of Defense could also plausibly have been behind the payments. Id. at 25 & n.5.

The CIA’s Glomar response was thus appropriate, “under Exemption 1 because revealing

whether or not the agency operates a covert program of payments to Syrian rebels would disclose

classified material,” and under Exemption 3 because, as the CIA represented, “[t]he fact of

whether or not the CIA is, or has, exercised covert action authorities constitutes a protected

intelligence source or method.” Id. at 27, 28 (quotations omitted). The limited search for items

responsive to part 4 of the request was also adequate. Id. at 28.

       On July 2, 2018, while Leopold I was being litigated, but before this Court issued a

decision on summary judgment, Buzzfeed submitted the FOIA request at issue in this case. Def.

SMF ¶ 1, ECF No. 10-3; Pls.’ Resp. to Def.’s SMF ¶ 1, ECF No. 11-2. Buzzfeed requested the

following nine categories of records from the CIA:

       1. Any and all studies, memos, assessments, and intelligence products referring to
          payments to Syrian rebels fighting Assad;
       2. Any and all emails mentioning or referring to payments to Syrian rebels
          fighting Assad;




                                                  4
       3. Any and all correspondence to or from a member of Congress or a
          Congressional Committee mentioning or referring to payments to Syrian rebels
          fighting Assad;
       4. Any and all records that mention or refer to the July 24, 2017 [tweet] by
          President    Donald      Trump:      https://twitter.com/realDonaldTrump/status/
          88967237445864528. The tweet states: “The Amazon Washington Post
          fabricated the facts on my ending massive, dangerous, and wasteful payments
          to Syrian rebels fighting Assad.....”;
       5. Any and all records mentioning or referring to the ending of payments to
          Syrian rebels fighting Assad; and
       6. Any and all records authorizing payments to Syrian rebels fighting Assad. This
          request includes, but is not limited to, the “FINDING” authorized by President
          Barack Obama.
       7. Any and all records mentioning or referring to payments to Syrian rebels
          fighting Assad.
       8. Records pertaining to payments to Syrian rebels fighting Assad.
       9. Any and all records mentioning or referring to any program to arm or train
          anti-Assad rebels in Syria.

Compl. ¶ 13, ECF No. 1; Def.’s SMF ¶ 1 ECF No. 10-3. The CIA acknowledged receiving the

request on July 24, 2018 and Buzzfeed filed suit on April 8, 2019. Def. SMF ¶ 4–5, ECF No.

10-3; Pls.’ Resp. to Def.’s SMF ¶ 4–5, ECF No. 11-2.

       There are essentially two differences between the six-part Leopold I request and this

nine-part request before the Court today. Compare Leopold I Compl. ¶ 10, with Compl. ¶ 13,

ECF No. 1. Part four, the part focusing on records mentioning the President’s tweet, is

unchanged across the two requests. Parts one through three and five and six of the Leopold I

request are replicated almost exactly in the 2018 request but, crucially, in each part, the

suggestion or assumption that the payments were made by the CIA have been removed. For

example, where, in Leopold I, Buzzfeed asked for “emails mentioning or referring to CIA

payments to Syrian rebels fighting Assad,” it is now seeking simply “emails mentioning or

referring to payments to Syrian rebels fighting Assad.” Likewise, “records authorizing the CIA

to make payments” has become “records authorizing payments.” The second difference is the

addition of parts seven through nine, which are wholly new and lack comparators in Leopold I.



                                                  5
These request, for the first time, “records mentioning or referring to payments to Syrian rebels

fighting Assad,” “[r]ecords pertaining to payments to Syrian rebels fighting Assad,” and “records

mentioning or referring to any program to arm or train anti-Assad rebels in Syria.” Compl. ¶ 13,

ECF No. 1.

       On June 20, 2019, the CIA issued a final response to Buzzfeed’s request in the form of a

letter from CIA Information and Privacy Coordinator Mark Lilly. Decl. of Antoinette B. Shiner

(“Shiner Decl.”), Ex. D (“Final Response Letter”), ECF No. 10-2 at 44–45; see also Def. SMF

¶ 6, ECF No. 10-3; Pls.’ Resp. to Def.’s SMF ¶ 6, ECF No. 11-2. The letter informed Buzzfeed

that “the CIA can neither confirm nor deny the existence or nonexistence of records responsive

to items 1–3 and items 5–9 of your request, or records responsive to item 4, to the extent those

records confirm or deny the existence or nonexistence of purported payments to Syrian rebels.”

Final Response Letter at 2, ECF No. 10-2 at 45. 1 The letter cited FOIA Exemptions 1 and 3. Id.

       The CIA moved for summary judgment, arguing that its Glomar response was valid

under Exemptions 1 and 3. Mem. in Supp. of Def.’s Mot. Summ. J. (“Def.’s MSJ”) at 1–2, ECF

No. 10-1. Buzzfeed opposed this motion and filed its own cross-motion for summary judgment.

Mem. P. & A. in Opp. to Def.’s Mot. Summ. J. and in Supp. of Pls.’ Cross-Mot. for Summ. J.

(“Pls.’ MSJ”), ECF No. 11. Following further briefing, the cross-motions for summary judgment

are now ripe for decision by the Court.




       1
          The letter also explained that the CIA had “offered to conduct a limited search for
certain records responsive to item four . . . to the extent those records did not confirm or deny the
existence or nonexistence of purported payments to Syrian rebels.” Final Response Letter at 2.
Buzzfeed declined this offer and represented to the CIA that it would not be challenging the
CIA’s response to item four. Id. Accordingly, the search was not conducted Id.; see also Def.
SMF ¶ 6, ECF No. 10-3; Pls.’ Resp. to Def.’s SMF ¶ 6, ECF No. 11-2.


                                                  6
                                   II. LEGAL STANDARD

       FOIA “sets forth a policy of broad disclosure of Government documents in order ‘to

ensure an informed citizenry, vital to the functioning of a democratic society.’” FBI v.

Abramson, 456 U.S. 615, 621 (1982) (quoting NLRB v. Robbins Tire & Rubber Co., 437 U.S.
214 (1978)). The Act mandates release of properly requested federal agency records, unless the

materials fall squarely within one of nine statutory exemptions. Milner v. Dep't of Navy, 562 U.S.
562, 565 (2011); Students Against Genocide v. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir.

2001) (citing 5 U.S.C. § 552(a)(3)(A), (b)). Additionally, FOIA “requires that even if some

materials from the requested record are exempt from disclosure, any ‘reasonably segregable’

information from those documents must be disclosed after redaction of the exempt information

unless the exempt portions are ‘inextricably intertwined with exempt portions.’” Johnson v.

EOUSA, 310 F.3d 771, 776 (D.C. Cir. 2002) (citing 5 U.S.C. § 552(b) and Mead Data Cent., Inc.

v. Dep’t of the Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977)). Exemptions must be “narrowly

construed,” and “conclusory and generalized allegations of exemptions are unacceptable.” Prop.

of the People, Inc. v. Office of Mgmt. & Budget, 330 F. Supp. 3d 373, 380 (D.D.C. 2018)

(quoting Morley v. CIA, 508 F.3d 1108, 1114–15 (D.C. Cir. 2007).

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defs. of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009) (citing Bigwood v.

U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007)). An agency is entitled to

summary judgment if no material facts are genuinely in dispute and the agency demonstrates

“that its search for responsive records was adequate, that any exemptions claimed actually apply,

and that any reasonably segregable non-exempt parts of records have been disclosed after

redaction of exempt information.” Competitive Enter. Inst. v. EPA, 232 F. Supp. 3d 172, 181




                                                7
(D.D.C. 2017). “This burden does not shift even when the requester files a cross-motion for

summary judgment because ‘the Government ultimately has the onus of proving that the

documents are exempt from disclosure,’ while the ‘burden upon the requester is merely to

establish the absence of material factual issues before a summary disposition of the case could

permissibly occur.’” Hardy v. ATF, 243 F. Supp. 3d 155, 162 (D.D.C. 2017) (brackets omitted)

(quoting Pub. Citizen Health Research Grp. v. FDA, 185 F.3d 898, 904–05 (D.C. Cir. 1999)).

       To carry its burden, the agency must provide “a relatively detailed justification,

specifically identifying the reasons why a particular exemption is relevant and correlating those

claims with the particular part of the withheld document to which they apply.” Elec. Privacy

Info. Ctr. v. DEA, 192 F. Supp. 3d 92, 103 (D.D.C. 2016) (quoting Mead Data Cent., Inc. v. U.S.

Dep't of Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977)). The agency “cannot justify its

withholdings on the basis of summary statements that merely reiterate legal standards or offer

‘far-ranging category definitions for information,’” Citizens for Responsibility & Ethics in Wash.

v. U.S. Dep’t of Justice, 955 F. Supp. 2d 4, 13 (D.D.C. 2013) (quoting King v. U.S. Dep't of

Justice, 830 F.2d 210, 221 (D.C. Cir. 1987)), but it “may rely on declarations that are reasonably

detailed and non-conclusory,” Pinson v. U.S. Dep’t of Justice, 245 F. Supp. 3d 225, 239 (D.D.C.

2017); see also Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009) (requiring that, to

support summary judgment, agency affidavits must “demonstrate that the information withheld

logically falls within the claimed exception, and . . . not [be] controverted by either contrary

evidence in the record nor by evidence of agency bad faith” (quoting Miller v. Casey, 730 F.3d
773, 776 (D.C. Cir. 1984) (quotation omitted))). While reviewing courts should “respect the

expertise of an agency,” Hayden v. NSA / Cent. Sec. Serv., 608 F.2d 1381, 1388 (D.C. Cir. 1979),

courts review an agency's decision to withhold records de novo and will only endorse that




                                                  8
decision if the agency's justification for invoking a FOIA exemption “appears ‘logical’ or

‘plausible,’” Pinson, 245 F. Supp. 3d at 239 (quoting Wolf, 473 F.3d at 374–75).

       The exemptions at issue in this case are Exemptions 1 and 3. Exemption 1 allows the

government to withhold information “specifically authorized under criteria established by an

Executive order to be kept secret in the interest of national defense or foreign policy,” if that

information has been “properly classified pursuant to such Executive order.” 5 U.S.C.

§ 552(b)(1). Exemption 3 allows the government to withhold information “specifically

exempted from disclosure by statute,” if such statute either “requires that the matters be withheld

from the public in such a manner as to leave no discretion on the issue” or “establishes particular

criteria for withholding or refers to particular types of matters to be withheld.” Id. § 552(b)(3).

The government relies on the National Security Act of 1947 as the relevant withholding statute

under Exemption 3. Def.’s MSJ at 14–15, ECF No. 10-1 (citing 50 U.S.C. § 3024(i)(1)); Final

Response Letter, ECF No. 10-2 at 45 (citing “Section 102A(i)(1) of the National Security Act of

1947, as amended,” codified at 50 U.S.C. § 3024(i)(1)).

                                          III. ANALYSIS

       The CIA moves for summary judgment as to the validity of its Glomar response pursuant

to FOIA Exemptions 1 and 3. In its opposition and cross motion, Buzzfeed argues that a Glomar

response is improper because the President’s tweet was an official acknowledgment of a secret

program of payments to Syrian rebels the existence of which the CIA can no longer plausibly

deny. See Pls.’ MSJ at 1–2. The “official acknowledgment” (or “official disclosure”) doctrine

“provides that when an agency has officially acknowledged otherwise exempt information

through prior disclosure, the agency has waived its right to claim an exemption with respect to




                                                  9
that information.” Am. Civil Liberties Union v. CIA (“ACLU”), 710 F.3d 422, 426 (D.C. Cir.

2013).

         In ACLU v. CIA, the D.C. Circuit discussed the intersection of Glomar and official

acknowledgment cases. See 710 F.3d at 426–27. “Glomar responses are an exception to the

general rule that agencies must acknowledge the existence of information responsive to a FOIA

request and provide specific, non-conclusory justifications for withholding that information.” Id.

at 426 (quoting Roth v. U.S. Dep’t of Justice, 642 F.3d 1161, 1178 (D.C. Cir. 2011)). An agency

can only give a Glomar response “when confirming or denying the existence of records would

itself ‘cause harm cognizable under a[] FOIA exception.’” Id. (quoting Roth, 642 F.3d at 1178)

(internal quotations omitted). To apply this rule and determine whether the very existence of

records fits in a FOIA exemption, “courts apply the general exemption review standards

established in non-Glomar cases.” Id. (quoting Wolf v. CIA, 473 F.3d 370, 374 (D.C. Cir.

2007)). “[W]hen a plaintiff seeks to rebut a Glomar response by establishing official

acknowledgment” the plaintiff must “show[] that the agency has already disclosed the fact of the

existence or nonexistence of responsive records . . . ‘regardless [of] whether [or not] the contents

of the records have been disclosed.’” Id. at 427 (quoting Marino v. Drug Enf’t Admin., 685 F.3d
1076, 1081 (D.C. Cir. 2012). 2 The plaintiff “bear[s] the initial burden of pointing to specific

information in the public domain that appears to duplicate that [information] being withheld.”

Id. (quoting Wolf, 473 F.3d at 378). “Ultimately,” whether or not the plaintiff’s argument is

based on public disclosure, an agency’s justification for invoking a Glomar response or any

FOIA exemption “is sufficient if it appears ‘logical’ or ‘plausible.’” Id. (quoting Wolf, 473 F.3d

at 374–75).

         2
        A disclosure by the President has the same effect as a disclosure directly from the
agency. See ACLU, 701 F.3d at 429 n.7.


                                                 10
       At its core, this case presents essentially the same arguments from the same parties as

Leopold I did. In Leopold I, the Court said, “[t]he only contested issue . . . [was] the legal

significance the Court should impart to President Trump’s July 24, 2017 tweet. Leopold I, 380
F. Supp. 3d at 22. Here, too, Buzzfeed concedes that but for that tweet, “the CIA could have

properly refused to confirm or deny the existence of a covert program to arm rebels fighting

Assad” and thus that the question before the Court is whether the tweet “confirm[ed] the one-

time existence of some program of payments to Syrian rebels.” Pls.’ MSJ at 1 & n.1. Of course,

despite this focus on the tweet, nothing about the tweet has really changed since Leopold I. The

variable that has actually been manipulated is the wording of Buzzfeed’s FOIA request. A closer

review of Leopold I is thus an obvious starting point for analysis in this case.

                                                 A.

       In Leopold I, this Court’s analysis began with a closer review of this Circuit’s precedents

on what constitutes “official disclosure” in the context of a Glomar response. Leopold I, 380 F.

Supp. 3d at 22–24. In Fitzgibbon v. CIA, 911 F.2d 755 (D.C. Cir. 1990), the Circuit established

a three-part test which requires that the information be “as specific as the information previously

released,” that it “match the information previously disclosed” and that it “already have been

made public through an official and documented disclosure.” Leopold I, 380 F. Supp. 3d at 23

(quoting Wolf, 473 F.3d at 378 (quoting Fitzgibbon, 911 F.2d at 765)). This test was not

inconsistent with the Circuit’s more recent instruction in ACLU that courts should consider

whether a Glomar response is “logical or plausible.” Id. (quoting ACLU, 710 F.3d at 429). The

Court synthesized the two standards by observing that “[i]n essence, while leaving intact the

requirement that the information sought be as specific as, and match, the information disclosed,




                                                 11
ACLU recognized that courts can infer such a disclosure when the statement does not explicitly

disclose the information but leaves no doubt as to its existence.” Id. at 24.

       Applying this standard, the Court found in Leopold I that “the tweet alone [was] not

sufficiently precise” to function as an official acknowledgment that responsive records existed

because “Buzzfeed [did] not explain how the tweet reveals the existence of a CIA program of

payments to Syrian rebels.” Id. “Even assuming, arguendo, that a program of covert payments

to Syrian rebels existed, the President’s tweet did not mention the CIA or create any inference

that such a program would be linked to or run by the CIA.” Id. at 24–25. The Washington Post

article had said that the CIA was behind the payments it was reporting on, but this Court “cannot

make [the] assumption” that the President’s reference to the article sufficed as an official

acknowledgment of this particular detail of the reporting, in particular because the President had

suggested that the reporting was inaccurate in some respect. Id. at 25. “At most,” the Court said,

“the tweet revealed that multiple payments were made by the government” or by some other

government “to Syrian rebels, that the President ended those payments, and that the Washington

Post incorrectly reported on the payments.” Id. at 25 & n. 4. Buzzfeed had therefore failed to

meet its burden of “pointing to specific information in the public domain that appears to

duplicate that being withheld.” Id. at 25.

       Buzzfeed had pointed to ACLU as establishing that the Court should assume that the CIA

was behind any payments, but the Court rejected the comparison. See id. ACLU concerned a

FOIA request seeking CIA disclosure of “records pertaining to the use of unmanned aerial

vehicles (‘UAVs’)—commonly referred to as ‘drones’ . . .—by the CIA and the Armed Forces

for the purpose of killing targeted individuals.” 710 F.3d at 425. As is the case here, the CIA

issued a Glomar response citing Exemptions 1 and 3 and argued that there had been no official




                                                 12
public acknowledgments to undercut the exemption claims. Id. at 425–26. The Agency argued

“that it could neither confirm nor deny that it had responsive documents because confirming that

it did would reveal that the CIA was either involved in, or interested in, drone strikes (while

denying that it did would reveal the opposite).” Id. at 427. The district court granted summary

judgment to the Agency. Id. at 426. The D.C. Circuit reversed because the agency had failed to

justify its “refus[al] to say whether it had any documents at all about drone strikes.” Id. at 428.

The Agency might have been justified in refusing to say whether it had records concerning

drones operated by the CIA, because no official acknowledgment had revealed whether or not

the CIA, specifically, operated drones. See id. at 428 & n.4. But the ACLU had asked for

records concerning the use of drones “by the CIA and the Armed Forces,” and numerous public

officials, in disclosing the existence of drone strikes, had suggested that “the nation’s intelligence

capabilities” played a role in targeting drone strikes. Id. at 430 (quotations omitted). The Circuit

found “it strain[ed] credulity to suggest that [the CIA] does not have an ‘intelligence interest’ in

drone strikes, even if that agency does not operate the drones itself.” Id. at 430. “[N]o

reasonable person would regard as plausible” the notion that the CIA might not have any records

concerning drone strikes being carried out by any part of either the CIA or the Armed Forces.

Id. at 431. The Circuit sent the case back to the district court for creation of a Vaughn index. Id.

at 432.

                                                 B.

          Returning to the 2018 FOIA request at issue in this litigation, it seems obvious enough

that the changes to Buzzfeed’s FOIA request are intended to bring this case closer in line with

ACLU than Leopold I was. Rather than focusing on the CIA payments that might not exist,

Buzzfeed now seeks records concerning “payments” in general. Based on the rule established in




                                                  13
ACLU, this change to the request makes enough of a difference that Buzzfeed is entitled to more

than a Glomar response.

       Leopold I did not require the Court to “tak[e] a position as to what program, if any, the

tweet may have officially acknowledged,” Leopold I, 380 F. Supp. 3d at 24, but now the Court

must confront that question. As in that case, “[t]he Court is not entirely convinced by the CIA’s

arguments.” Id. at 24 n.3. The Court agrees with Buzzfeed that there is no logical reading of the

President’s tweet in which the tweet does not acknowledge that the U.S. government had some

knowledge of some payments to Syrian rebels. See Pls.’ MSJ at 3 (arguing that it would not be

logical “to interpret Trump’s accusation that the Washington Post fabricated facts about ‘my

ending . . . payments’ if there were no payments to end”). These payments may not have come

from the CIA, and, as the Court observed in Leopold I, they may not even have necessarily come

from the U.S. government. See Leopold I, 380 F. Supp. 3d at 25 n.4 (“Given the coalition of

governments that is operating in the region, one could also plausibly assume that the President

may have influence over payments made by other governments.”). In Leopold I, the Court said

that “[a]t most, the tweet revealed that multiple payments were made by the government to

Syrian rebels, that the President ended those payments, and that the Washington Post incorrectly

reported on those payments.” Id. at 25. Conversely, at the absolute least, the tweet revealed that

President Trump knew something about payments being made by someone to Syrian rebels.

       The CIA argues that “if it were to acknowledge the existence of responsive records in the

CIA’s possession” this “necessarily would reveal that the Agency had some involvement in any

acknowledged payments to rebel groups.” Def.’s MSJ at 10, ECF No. 10-1. This argument fails

to appreciate the change in the scope of Buzzfeed’s request since Leopold I. Now that the

Plaintiffs are seeking records concerning “payments,” not “CIA payments,” acknowledging the




                                                14
existence of records responsive to the 2018 request would not reveal anything about whether the

CIA had any role in those payments. Acknowledging the existence of records responsive to

these reworded requests would reveal only that the CIA had an intelligence interest in payments

from someone—not even necessarily the U.S. government—to Syrian rebel groups. In addition,

the CIA seems to ignore the three entirely new requests made by Buzzfeed in 2018, which are

quite broad indeed. They request, for example, “[r]ecords pertaining to payments to Syrian

rebels fighting Assad” and “records mentioning or referring to any program to arm or train anti-

Assad rebels in Syria.” Compl. ¶ 13, ECF No. 1 (emphasis added). The President’s tweet

officially acknowledged that the federal government had some sort of intelligence awareness of

some type of payments. After that tweet—and likely before it as well—it seems wildly unlikely

that, in the eight and a half years since the Syrian civil war began, the Central Intelligence

Agency has done no intelligence-gathering that produced a single record even pertaining to

payments Syrian rebels are receiving from somewhere, or a single record even mentioning or

referring to any program to arm or train anti-Assad rebels. An across-the-board Glomar

response 3 is therefore not “plausible” or “logical.”

       The CIA resists the comparison to ACLU by arguing that “several facts, for which there

are no analogues here” shaped the analysis in that case. Reply Mem. in Further Supp. of Def.’s

Mot. Summ. J. and in Opp’n to Pls.’ Cross-Mot. for Summ. J. (“Def.’s Reply”) at 7, ECF No. 13.

They note that in ACLU: “(1) the President and one of his advisors had directly acknowledged

U.S. participation in the activity at issue; (2) the fundamental nature of that activity—drone

strikes—was logically connected to the CIA’s mission of ‘gathering intelligence affecting the

national security’; (3) that connection was affirmed by the president’s advisor, John Brennan . . .

       3
          With the limited exception of the CIA’s offer to search for records responsive to part
four of the request, this is what the Agency provided.


                                                  15
; and (4) the CIA Director himself had made public comments about the precision and

effectiveness of drone strikes.” Id. (citations omitted). While the first, third, and fourth facts

present a somewhat more robust history of disclosure than is present in this case, nothing in

ACLU suggests that a single disclosure would have been insufficient. The official disclosure

exception does not require multiple overlapping disclosures. As for the second fact—“the

fundamental nature of the activity”—the funding and training of non-state paramilitary groups in

a war zone in a region where the U.S. has a troop presence seems just as “logically connected” to

the mission of “gathering intelligence affecting the national security” as drone strikes do. The

CIA also overlooks a distinction between the two cases that cuts in the other direction. The

FOIA request in ACLU sought only “records pertaining to the use of [drones] by the CIA and the

Armed Forces” and specifically “for the purpose of killing targeted individuals.” ACLU, 710
F.3d at 425, 429 (emphasis added). More of a connection to the CIA was thus required to

overcome the Glomar response in that case, whereas here the FOIA request was intentionally

broadened from the request in Leopold I. 4 Here, the single act of disclosure is enough to qualify

as an official acknowledgment of the government’s intelligence interest in the broader categories

of records that Buzzfeed has requested.

       Today, then, like in ACLU, “the CIA ask[s] the courts to stretch [the Glomar] doctrine

too far—to give their imprimatur to a fiction of deniability that no reasonable person would

regard as plausible.” ACLU, 710 F.3d at 431. But, also as in ACLU, “[t]he collapse of the CIA’s

Glomar response does not mark the end of this case” and “the case must now proceed to the

filing of a Vaughn index or other description of the kind of documents the Agency possesses,”


       4
         The cases arguably exist on a continuum, with Leopold I (“CIA payments”) requiring
the closest nexus between agency and activity, followed by ACLU (“use of drones] by the CIA
and the Armed Forces”), and then the instant case (“payments”).


                                                 16
and this may be “followed by litigation regarding whether the exemptions apply to those

documents.” Id. at 432. The CIA’s files—if any responsive ones exist—will not be

indiscriminately released, because this Court retains “considerable latitude to determine [a

Vaughn index’s] requisite form and detail in a particular case.” Id. It may be “public and

relatively specific in describing the kinds of documents the agency is withholding” or may

“contain brief or categorical descriptions when necessary to prevent the litigation process from

revealing the very information the agency hopes to protect.” Id. (citing Judicial Watch, Inc. v.

FDA, 449 F.3d 141, 145–46 (D.C. Cir. 2006)). “[T]he agency may submit supporting affidavits

or seek in camera review of some or all the documents” along with or instead of the Vaughn

index. Id. at 433 (quoting Judicial Watch, 449 F.3d at 146). In camera review of the index itself

may be appropriate “where the district court could reasonably find that public itemization and

detailed justification would compromise legitimate secrecy interests.” Hayden v. Nat’l Sec.

Agency/Cent. Sec. Serv., 608 F.2d 1381, 1385 (D.C. Cir. 1979); see also ACLU, 710 F.3d at 433.

The D.C. Circuit has even suggested that a “no number, no list” response—acknowledging the

existence of responsive documents but refusing to further describe or enumerate them—“might

be acceptable “in unusual circumstances, and only by a particularly persuasive affidavit.”

ACLU, 710 F.3d at 433. Even that kind of “radically minimalist” response is “conceptually

different” from asking the Court to accept the assertion that there might not be any responsive

records at all.

        Because the President’s tweet makes it implausible for any reasonable person to truly

doubt the existence of at least some CIA records that are responsive to at least some of the nine

categories of documents that Buzzfeed requested, Buzzfeed has managed to overcome the

Agency’s Glomar response and the Agency has failed to meet its burden in this case. The Court




                                                17
will order that the CIA file a new response to Buzzfeed’s FOIA request within thirty days. This

may include updated justifications for withholdings, new agency affidavits, and a Vaughn index.

The CIA may seek, if appropriate, to submit all or part of those submissions to the Court for in

camera review. Buzzfeed may then file responses to these updated submissions within twenty-

one days.

                                      IV. CONCLUSION

       For these reasons, it is ORDERED that Defendant’s Motion for Summary Judgment is

DENIED and Plaintiffs’ Cross-Motion for Summary Judgment is GRANTED. An order

consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: November 7, 2019                                           RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                18